          Case 1:20-cv-07311-LAK Document 23 Filed 10/20/20 Page 1 of 2




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
Civil Division

DOUGLAS G. SMITH
Deputy Assistant Attorney General

WILLIAM K. LANE III
Counsel

JAMES G. TOUHEY, JR.
Director
STEPHEN R. TERRELL (CA Bar No. 210004)
Attorney
Torts Branch, Civil Division
United States Department of Justice
P.O. Box 888
Washington, DC 20044
Telephone:     (202) 353-1651
Facsimile:     (202) 616-5200
Email:         stephen.terrell2@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 E. JEAN CARROLL,
                                                ECF Case
                        Plaintiff,
                                                No. 1:20-cv-7311-LAK-JLC
                -against-

 DONALD J. TRUMP, in his personal
 capacity,

                        Defendant.


                                     NOTICE OF APPEARANCE

       Pursuant to Local Civil Rule 1.3(c), William Lane hereby enters his appearance as

counsel for the United States.

 Dated: October 20, 2020                        JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General
                                                Civil Division
Case 1:20-cv-07311-LAK Document 23 Filed 10/20/20 Page 2 of 2




                               DOUGLAS G. SMITH
                               Deputy Assistant Attorney General

                                s/ William K. Lane III
                               WILLIAM K. LANE III
                               Counsel
                               Civil Division
                               950 Pennsylvania Ave., N.W.
                               Washington, D.C. 20530
                               (202) 305-7920
                               William.Lane2@usdoj.gov

                               JAMES G. TOUHEY, JR.
                               Director

                               STEPHEN R. TERRELL
                               Attorney
                               Torts Branch, Civil Division
